DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-20 are pending in the instant invention.

Status of Priority

	This invention is a Continuation-In-Part (CIP) of US Application No. 15/746,230, filed January 19, 2016 and now US 10,844,051, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CA2016/050866, filed July 22, 2016, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/195,485, July 22, 2015.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on November 26, 2021, is acknowledged: a) Group I - claims 1-11; and b) substituted imidazole of Class III - p. 28, compound 1143, shown to the right below, and hereafter referred to as 1-((4,5-diphenyl-1H-imidazol-2-yl)methyl)-4-(3-methoxyphenyl)piperazine, where n = 1; Ar1 = -Ph; Ar2 = -Ph; R1 and R2, together with the nitrogen atom to which they are attached, form a piperazin-1-yl, substituted at N4, with -Ph, substituted at C-3, with -OCH3; X = -NR-, wherein R = -H; and Y = N.  Claims 1-4 and 6-11 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted imidazoles of the Class III, where n = 1; Ar1 = -Ph; Ar2 = -Ph; R1 and R2, together with the nitrogen atom to which they are attached, form a piperazin-1-yl, substituted at N4, with -Ph; X = -NR-, wherein R = -H; and Y = N, respectively, which encompass the elected species, have been found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted imidazoles of the Class III, where n = 1, 2, 3, 4, 5, or 6; Ar1 = -phenyl, wherein the phenyl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; Ar2 = -phenyl, wherein the phenyl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(halo-alkyl), cycloalkyl, and aryl; R1 and R2, taken together with the nitrogen heteroatom to which they are attached, form a heterocyclic ring selected from the group consisting of piperazin-1-yl and morpholin-4-yl, wherein the piperazin-1-yl or morpholin-4-yl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(halo-alkyl), cycloalkyl, and aryl; X = -NR-, wherein R = -H; and Y = N, respectively; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to substituted imidazoles of the Class III, where n = 1, 2, 3, 4, 5, or 6; Ar1 = -phenyl, wherein the phenyl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkyl-aryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; Ar2 = -phenyl, wherein the phenyl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; R1 and R2, taken together with the nitrogen heteroatom to which they are attached, form a heterocyclic ring selected from the group consisting of piperazin-1-yl and morpholin-4-yl, wherein the piperazin-1-yl or morpholin-4-yl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; X = -NR-, wherein R = -H; and Y = N, respectively.
	Likewise, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claims 12-20 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-11 is contained within.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive, preferably from two to seven words.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying the substituted imidazoles of the Class III.

Claim Objections

	Claim 1 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of Class III:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Class III
or a pharmaceutically acceptable salt thereof,
wherein:
	Ar1 is phenyl, wherein the phenyl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl;
	Ar2 is phenyl, wherein the phenyl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl;

	R1 and R2, taken together with the nitrogen heteroatom to which they are attached, form a heterocyclic ring selected from the group consisting of piperazin-1-yl and morpholin-4-yl, wherein the piperazin-1-yl or morpholin-4-yl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl;

	X is -NH-;
	Y is N; and
	n is 1, 2, 3, 4, 5, or 6.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation(s):
	2.	The compound according to claim 1, wherein the compound is of Class IIIb1:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Class IIIb1,
or a pharmaceutically acceptable salt thereof,
wherein:
	Ri is halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl;
	Ri’ is halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl;
	Ri” is halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; and
	l is 0;
	l’ is 0 or 1;
	l” is 0 or 1;
	m is 0; and
	n is 1, 2, 3, 4, 5, or 6.


21	A compound of Class IIIb3:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Class IIIb3,
or a pharmaceutically acceptable salt thereof,
wherein:
	Ri is halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl;
	Ri’ is halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl;
	Ri” is halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; and
	l is 0;
	l’ is 0 or 1;
	l” is 0 or 1; and
	n is 1, 2, 3, 4, 5, or 6.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation(s):
	3.	The compound according to claim 2, wherein the compound is of Class IIIb1-1:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Class IIIb1-1,
or a pharmaceutically acceptable salt thereof,
wherein:
	Ri’ is halogen;
	Ri” is halogen;
	l’ is 0 or 1; and
	l” is 0 or 1.

22	The compound according to claim 21, wherein the compound is of Class IIIb3-:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Class IIIb3-1,
or a pharmaceutically acceptable salt thereof,
wherein:
	Ri’ is halogen;
	Ri” is halogen;
	l’ is 0 or 1; and
	l” is 0 or 1.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound selected from the group consisting of:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 1093, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 1101,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 1121, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 1141,
 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 1143, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 1177,

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 1181, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 1290, 

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 1291, and 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 1314,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:

	A compound selected from the group consisting of:

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 1924, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 1926,

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 1928, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 1931,
 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 1932, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 1933,

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 1934, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 1937, 

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 1938, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 1939,

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 1940, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 1946,
and 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 1949,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound selected from the group consisting of:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 1093, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 1121,

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 1143, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 1291,

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 1932, and 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 1933,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a compound according to claim 1, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Solvates and hydrates of substituted imidazoles of the Class III

	Claims 1 and 2 are  rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted imidazoles of the Class III, does not reasonably provide enablement for solvates and hydrates of substituted imidazoles of the Class III.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Solvates and hydrates of substituted imidazoles of the Class III, as recited in claims 1 and 2, respectively, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use solvates and hydrates of substituted imidazoles of the Class III.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted imidazoles of the Class III, shown to the right below, as well as the myriad of potential solvates and hydrates formulated from these substituted imidazoles of the Class III, shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of solvates and hydrates of substituted imidazoles of the Class III, shown to the right above, and the pharmacokinetic behavior of these substances as medicines;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of imidazoles in an appropriate laboratory model for the disease to be treated; and 3) screening of imidazoles with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, Synthesis provides a synthesis of the instantly recited substituted imidazoles of the Class III {Galons, et al. Synthesis, 12, 1982, 1103-1105};


(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s solvates and hydrates of substituted imidazoles of the Class III, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Schemes 8-14, on pages 18-22 of the instant specification, and Galons, et al. in Synthesis, whether the instantly recited solvates and hydrates of substituted imidazoles of the Class III, are enabled.  Moreover, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of solvates and/or hydrates of substituted imidazoles of the Class III (Vippagunta, et al. Advanced Drug Delivery Reviews, 48, 2001, 18):

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using solvates and hydrates of substituted imidazoles of the Class III;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted imidazoles of the Class III; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited solvates and hydrates of substituted imidazoles of the Class III.  The specification lacks working examples of solvates and hydrates of substituted imidazoles of the Class III.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical imidazole is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the imidazole by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a solvate and/or hydrate of a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited solvates and/or hydrates of substituted imidazoles of the Class III.  Thus, it is unclear, based on the guidance provided by the specification, whether a hydrate of a substituted imidazole of the Class III, such as 1-((4,5-diphenyl-1H-imidazol-2-yl)-methyl)-4-(3-methoxyphenyl)piperazine dihydrate, shown to the left above, is either synthetically feasible or possesses utility as a medicine.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using solvates and hydrates of substituted imidazoles of the Class III, is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 2 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 2 recites the limitation, The compound according to claim 1, having the general formula A or B below,… wherein:… l is… 1, 2, 3, 4 or 5, l’ is… 2, 3, 4, or 5, l” is 2, 3, 4, or 5, and m is… 1, 2, or 3.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted imidazoles of the Class III.  According to claim 1, (i) R1 and R2 together form… optionally substituted with a substituent selected from alkyl,… and aryl; (ii) Ar1 is a monocyclic carbocyclic ring, optionally substituted with a substituent; and (iii) Ar2 is a monocyclic carbocyclic ring, optionally substituted with a substituent, respectively, with regard to the substituted imidazoles of the Class III.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 3 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 3 recites the limitation, The compound according to claim 1, having the general formula A1 or B1 below,… wherein:… Ri is… H, alkoxy,… and OH.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted imidazoles of the Class III.  According to claim 1, R1 and R2 together form… optionally substituted with a substituent selected from… aryl, with respect to the substituted imidazoles of the Class III.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 4 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 4 recites the limitation, The compound according to claim 1, which is selected from the compounds group outlined in Table 4A below…, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the following substituted imidazoles: 1093, 1101, 1121, 1141, 1143, 1177, 1181, 1290, 1291 and 1314.  According to claim 1, R1 and R2 together form… optionally substituted with a substituent selected from alkyl,… and aryl, with respect to the substituted imidazoles of the Class III.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 5 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 5 recites the limitation, The compound according to claim 1, which is selected from the compounds group outlined in Table 5 below…, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the following substituted imidazoles: 1924, 1926, 1928, 1931, 1932, 1933, 1934, 1937, 1938, 1939, 1940, 1946 and 1949.  According to claim 1, R1 and R2 together form… optionally substituted with a substituent selected from alkyl,… and aryl, with respect to the substituted imidazoles of the Class III.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 6 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 6 recites the limitation, The compound according to claim 1, which is 1143, 1291, 1093, 1121, 1933 or 1932 outlined below, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the following substituted imidazoles: 1143, 1291, 1093, 1121, 1932, and 1933.  According to claim 1, R1 and R2 together form… optionally substituted with a substituent selected from alkyl,… and aryl, with respect to the substituted imidazoles of the Class III.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


	Claims 8 and 9 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 8 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, the intent is to use the substituted imidazoles of the Class III, as recited in claim 8, for inhibiting a KRAS mutant.  Consequently, since the intended use of the substituted imidazoles of the Class III, as recited in claim 1, for inhibiting a KRAS mutant, fails to result in a further structural limitation to the substituted imidazoles of the Class III, as recited in claim 1, and/or fails to include all the limitations of the substituted imidazoles of the Class III, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim, and any additional dependent claims therefrom, improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, (3) rewrite the dependent claims in independent form, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.

	Claim 10 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 10 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, the intent is to use the substituted imidazoles of the Class III, as recited in claim 10, as selective inhibitors of KRAS G12D and/or G12V mutants over wild-type (WT) KRAS.  Consequently, since the intended use of the substituted imidazoles of the Class III, as recited in claim 1, as selective inhibitors of KRAS G12D and/or G12V mutants over wild-type (WT) KRAS, fails to result in a further structural limitation to the substituted imidazoles of the Class III, as recited in claim 1, and/or fails to include all the limitations of the substituted imidazoles of the Class III, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 11 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 11 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, the intent is to use the substituted imidazoles of the Class III, as recited in claim 11, as KRAS dimerization disruptors.  Consequently, since the intended use of the substituted imidazoles of the Class III, as recited in claim 1, as KRAS dimerization disruptors, fails to result in a further structural limitation to the substituted imidazoles of the Class III, as recited in claim 1, and/or fails to include all the limitations of the substituted imidazoles of the Class III, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1 and 8-11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Galons, et al. in Synthesis, 12, 1982, 1103-1105.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted imidazole of the Class III, shown to the left, where n = 1; Ar1 = -an optionally substituted monocyclic carbocyclic ring system; Ar2 = -an optionally substituted monocyclic carbocyclic ring system; R1 and R2, together with the nitrogen atom to which they are attached, form an optionally substituted monocyclic 5- to 12-membered heterocyclic ring comprising one or more independently selected heteroatoms; X = -NR-, wherein R = -H; and Y = N, as a medicine.

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
	Galons, et al. (Synthesis, 12, 1982) teaches the synthesis of a substituted imidazole of the Class III, shown to the right, where n = 1; Ar1 = -Ph; Ar2 = -Ph; R1 and R2, together with the nitrogen atom to which they are attached, form a morpholin-4-yl; X = -NR-, wherein R = -H; and Y = N [p. 1104, 6: R1 = C6H5, 2-Morpholinomethyl-4,5-diphenylimidazole].
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
	The members of a Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 1-11 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the substituted imidazoles of the Class III, as recited in claims 1-7, respectively, do not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.
	Next, the inventor or joint inventor should further note that the inventor or joint inventor should note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].
	In order to compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the scope of the substituted imidazoles of the Class III to recite substituted imidazoles of the Class III, where n = 1, 2, 3, 4, 5, or 6; Ar1 = -phenyl, wherein the phenyl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; Ar2 = -phenyl, wherein the phenyl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; R1 and R2, taken together with the nitrogen heteroatom to which they are attached, form a heterocyclic ring selected from the group consisting of piperazin-1-yl and morpholin-4-yl, wherein the piperazin-1-yl or morpholin-4-yl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; X = -NR-, wherein R = -H; and Y = N, respectively, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624